DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 11/16/22 is acknowledged.  The traversal is on the ground(s) that office has not shown any burden for examination.  This is not found persuasive because election requirement is as per 37 CFR 1.475(a) for PCT 371 cases.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to as having a typo or grammatical error in “condensate” in line 3. Shouldn’t it be ‘condense’?

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over, Chen et al (US 2011/0284443).

    PNG
    media_image1.png
    698
    888
    media_image1.png
    Greyscale

	Chen figures 4A and 4B (copied herein with annotations) teach a membrane module having housing (400), hot inlet and outlet (not shown, but implied; or at the least obvious to one of ordinary skill to provide such an outlet) into hot feed flow path 500, porous membrane (300) wrapped around channels for condensate channels (600) forming an enclosure within which is a non-permeable tube (nonporous; 200) parallel to the channel 600 for cold feed or coolant flow with requisite inlet and outlet (fig. 4A). A bottom wall separating the first and second chamber is seen in fig. 4A, which has holes 610 for the condensate as claimed in claim 5. The flow of hot and cold feed is as in claim 6. 

Claims 1-6 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kimura et al (US 4,620,900).
	Kimura teaches details of claims 1-5 as claimed. Housing is 1. Membrane 2, and concentric internal non-porous tube form the condensate spacer with separator 7 forming the channels, Spacer 7 is a porous material in fig. 2 (col. 3 lines 45-48) and spaced apart strips in figs. 3 and 4. Hot feed chamber 3 is separated from condensate outlet chamber 9 by a wall – detail in fig. 5. Inlets, outlets and flows are also shown in fig. 5.

Claims 7-9 are rejected under 35 U.S.C. 103 as being clearly anticipated by Kimura et al (US 4,620,900) in view of Ghaffour et al (US 2017/0361277).
	Kimura fails to teach plural heat exchange tubes (nonporous conduits) inside the membrane tube 2 as in claim 7. The single nonporous tube 8 in Kimura is centered around the inside of membrane tube using a porous spacer material 7, which Kimura describes, can be at the bottom near conduit 9 as well. Therefore, it is possible to have plurality of nonporous hollow fibers wrapped in a porous spacer 7 instead of a single tube 8, which increases heat transfer efficiency by providing large heat transfer area compared to a single tube, as taught by Ghaffour – see figures 6A and B of Ghaffour. A number of hollow fiber cooling tubes 52 are provided in Ghaffour inside an enclosure formed by hollow fiber bundles 57 arranged in a circle, forming a condensation chamber in that enclosure. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Ghaffour in the teaching of Kimura for increased heat transfer efficiency. As in claim 8, there is an airgap in Kimura between the membrane tube and the heat transfer tube. Claim 9 only recites the process, which is exactly as in Kimura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777